UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6801



BILLY RAY ASHLEY,

                                              Petitioner - Appellant,

          versus


GARY L. WINKLER, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-05-65-5-FL)


Submitted:   October 19, 2005              Decided:   November 2, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy Ray Ashley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Billy   Ray   Ashley,   a   federal   prisoner,   appeals   the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).    We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Ashley v. Winkler, No. CA-05-65-5-FL (E.D.N.C.

May 5, 2005).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                  - 2 -